DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Minskoff et al. (US 2016/0021930A1) 
	Minskoff discloses in reference to claim:

14.  In an electronic smoking apparatus, a heating device  for an electronic smoking apparatus 102, comprising an elongated bulb (bulb reads on IR Emissive Sleeve --see Figure 16) receiving and retaining therein a heating element (wire 139), the heating element coiled around a heat sink  (Support Member/wire guide).  Note that the heat sink (Support Member/wire guide) will absorb heat generated by the resistive coil 139  and can be interpreted as a heat sink.  

    PNG
    media_image1.png
    589
    784
    media_image1.png
    Greyscale



15.  The heating device of claim 14, including a through-bore (evidenced by Figure 16) disposed lengthwise through the bulb (IR Emissive Sleeve interpreted broadly as bulb) , the through-bore receiving and retaining therein the heating element 139 and the heat sink (Support Member/Wire Guide).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14, 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilofsky et al. (US 2662159) in view of Danko et al (US 4756701).
	Bilofsky discloses in reference to claim:
1.  In an electronic smoking apparatus (disclosed as a vaporizer for vaporizing inhalant medications), a heating device comprising: a heating element 17 disposed surrounding a heat sink 16/20 (fig. 4) the heat sink comprising a solid (20 is made of glass, a solid material) rod (20 takes the shape of a rod) disposed through substantially the entire length of the bulb (note the heat sink 16/20 runs substantially the entire length of the bulb as shown below—length of bulb either A or C compared to length of heat sink B) and;  the heating element is encased inside a bulb 11;  and at least one electrical contact 23 24 exterior of the bulb, the electrical contact in electrical communication with the heating element. 

    PNG
    media_image2.png
    643
    583
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    926
    824
    media_image3.png
    Greyscale

 

Bilofsky does not explicitly discloses the construction of the heating element 17 as being coiled around the heat sink 20, but refers to the heating element as a resistor.   Schematically, heating element 17 is shown in figure 6 of Bilofsky, suggesting a heating element of a resistive wire.  One of skill in the art would then look to similar devices to contemplate an appropriate heating element construction.   
Danko discloses a device similar in construction 10 to Bilofsky wherein the resistive wire heating element/filament takes the form a coiled resistive wire 18.  

    PNG
    media_image4.png
    562
    553
    media_image4.png
    Greyscale

It would have been an obvious design choice to one of skill in the art based on the teachings of Danko to make the resistor 17 of Bilofsky as a coiled resistive wire as an appropriate construction that would be consistent with the disclosure and functionality of Bilovsky.

 
3.  The heating device of claim 2, wherein the reservoir comprises an Indentation 15 in the surface of the bulb. 
 
4.  The heating device of claim 2, wherein the reservoir comprises a protrusion ( the protrusion can be read to start at the neck portion of the bulb 11 and protrude up to form the reservoir 15) extending from the surface of the bulb. 
 
5.  The heating device of claim 1, wherein both the bulb 11 and the heat sink 16 comprise glass, quartz, or combinations thereof. 
 
6.  The heating device of claim 1, wherein the heating element comprises a resistance wire 17. 
 
7.  The heating device of claim 1, wherein the heating element comprises a coil 17. 
 
8.  In an electronic smoking apparatus, a heating device comprising: a heating element 17 disposed on a heat sink 16;  the heating element is encased inside a bulb 12;  and at least one electrical contact 23 24 exterior of the bulb, the electrical contact in electrical communication with the heating element. 
wherein the heating element extends from both ends of the bulb 12, thereby delimiting an anode and a cathode. 
 

 
10.  The heating device of claim 1, wherein the electrical contact (socket form 22) is flush with an end of the bulb. See figure 1
 
11.  The heating device of claim 1, wherein a magnetic connector is disposed about the electrical contact. 
 
12.  The heating element of claim 1, wherein the heat sink comprises a cylindrical element. See figures 1, 3, 4, 5
 
13.  The heating element of claim 1, wherein the heat sink comprises a solid glass rod-like element 16. 
 
14.  In an electronic smoking apparatus, a heating device 12 or 17 for an electronic smoking apparatus, comprising an elongated bulb 12 or 11 receiving and retaining therein a heating element 17, the heating element disposed on a heat sink 16.  Note that the claim does not breathe life into the preamble of a smoking apparatus with any structure or function specific thereto.


16.  The heating device of claim 14, wherein the bulb 11 includes an indentation, the indentation comprising a reservoir 15 to receive and retain inhalant material. 
 

 
18.  The heating device of claim 14, wherein both the bulb 11 and the heat sink 16 comprise glass, quartz, or combinations thereof. 
 
19.  The heating element of claim 1, wherein the heat sink comprises a cylindrical element.  See Figures 1, 3, 4, 5
 
20.  The heating element of claim 1, wherein the heat sink 16 comprises a solid glass rod-like element.



Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to anticipatory rejections of claim(s) 14-15 over Chiola have been considered but are moot because the new ground of rejection does not rely on Chiola as applied in the prior rejection.  
Applicant argues that Bilofsky fail to show a heating resistor “coiled around” a heat sink and further that the heat sink 16/20 of Bilofsky does not substantially along the entire length of the bulb.  As delineated above Bilovsky does not explicitly teach the construction of the resistor 17 but does show the resistor 17 as surrounding the heat sink.  Danko shows a similar device wherein the resistor takes the form of a coiled resistance wire; the combination of teachings being obvious as previously stated. Regarding the length of the heat sink 16/20 relative to the length of the bulb, see above, the Examiner interprets the Bilovsky heat sink to extend along “substantially the entire length” of the bulb as shown in the annotated figure.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOR S CAMPBELL/Primary Examiner, Art Unit 3761